DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Doona et al. (US 2016/0068393, hereinafter referred to as “Doona”) in view of Reif et al. (US 2008/0076855, hereinafter referred to as “Reif”).
As to Claim 20: Doona teaches a method for the generation of chlorine dioxide gas containing formamideinesulfinic acid and sodium chlorite which can be in the form of loose powders, granules, compressed pellets, capsules, or tablets before being added to an aqueous solution to form chlorine dioxide [0031]. Doona further teaches that the aqueous solution can be water [0028].
Doona does not teach that the composition contains hydroxymethanesulfinic acid monosodium salt dihydrate.

As to Claim 25: Doona and Reif render obvious the method of Claim 21 (supra). Doona teaches an example where the ratio of the chlorine dioxide precursor to the acid is in the 6:1 [0069].
As to Claims 26 and 27: Doona and Reif render obvious the method of Claim 20 (supra). Doona further teaches that the composition contains sodium chlorite [0031].
As to Claim 28: Doona and Reif render obvious the method of Claim 20 (supra). Doona further teaches that the composition can be in the form of a loose powder [0031].

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 and 32-40 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Andrew J. Oyer/Primary Examiner, Art Unit 1767